Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/JP2019/014788 filed on April 3, 2019, which claims benefit to JP 2018-180677 filed on September 26, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on November 24, 2020 and May 13, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is insufficient antecedent basis for “the first electrode and the second electrode” recited in lines 5-6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manmoto et al. (JP 2003-31350) (cited by applicant).
Regarding claim 1, Manmoto et al. discloses a method and apparatus for thawing frozen food using electric field comprising: a first conductor (12); a second conductor (13) disposed with the first conductor (12) through a space therebetween; a high frequency power source (14) that is connected to the first conductor (12) and the second conductor (13), the high-frequency power source (14) applying a high-frequency voltage between the first conductor/a first electrode (12) and the second conductor/a second electrode (13); a connection path that electrically connects the first conductor (12) and the second conductor (13) to each other at a first connection position (Pc1, Fig. 1 below) and a second connection position (Pc2, Fig. 1 below), the first connection position (Pc1, Fig. 1 below) being different from a first power feeding position (Pf1, Fig. 1 below) at which the first conductor (12) and the high-frequency power source (14) are connected to each other on the first conductor (12), and the second connection position (Pc2, Fig. 1 below) being different from a second power feeding position (Pf2) at which the second conductor (13) and the high-frequency power source (14) are connected to each other on the second conductor (13) (Par. 19-20).
Regarding claim 2, Manmoto et al. discloses a matching part (17) is disposed in the connection path, the matching part (17) establishing impedance matching between the first conductor (12) and the second conductor (13) (Fig. 1 below; Par. 20).
Regarding claim 3, Manmoto et al. discloses the matching part (17) comprises an impedance element (capacitor) (Par. 20).
Regarding claim 5, Manmoto et al. discloses the matching part (17) comprises a capacitor (Par. 20).
Regarding claim 8, Manmoto et al. discloses the first conductor (12) and the second conductor (13) each comprise one end and other end, wherein the first power feeding position (Pf1, Fig. 1 below) is disposed closer to a side of the one end of the first conductor (12) than a center of the first conductor, wherein the second power feeding position (Pf2, Fig. 1 below) is disposed closer to a side of the one end of the second conductor (13) than a center of the second conductor, wherein the first connection position (Pc1, Fig. 1 below) is disposed closer to a side of the other end of the first conductor (12) than the center of the first conductor, and wherein the second connection (Pc2, Fig. 1 below) position is disposed closer to a side of the other end of the second conductor (13) than the center of the second conductor.
Regarding claim 9, Manmoto et al. discloses the first power feeding position (Pf1, Fig. 1 below) is disposed at the one end of the first conductor (12), wherein the second power feeding position (Pf2, Fig. 1 below) is disposed at the one end of the second conductor (13), wherein the first connection position (Pc1, Fig. 1 below) is disposed at the other end of the first conductor (12), and wherein the second connection position (Pc2, Fig. 1 below) is disposed at the other end of the second conductor (13).
Regarding claim 10, Manmoto et al. discloses the first conductor (12) and the second conductor (13) are each formed in a flat plate and are disposed facing each other (Fig. 1).
Regarding claim 19, Manmoto et al. discloses a matching part (17) that is disposed in the connection path (Pc1, Pc2, Fig. 1 below), the matching part (17) establishing impedance matching between the first conductor (12) and the second conductor (13), wherein the first conductor (12) and the second conductor (13) are each formed in a flat plate and are disposed facing each other (Fig. 1 below).
Regarding claim 20, Manmoto et al. discloses the first conductor (12) and the second conductor (13) are each formed in a flat plate and are disposed facing each other, the direction of the current flowing through the first conductor (12) and the direction of the current flowing through the second conductor (13) are opposite directions to each other (Fig. 1 below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manmoto et al. (JP 2003-31350) in view of Piel et al. (US Pub. 2019/0191501) (new cited).
Regarding claim 4, Manmoto et al. discloses substantially all features of the claimed invention as set forth above including the impedance element (17) comprises the capacitor except the impedance element comprises at least any one of a resistor and an inductor.  Piel et al. discloses the impedance element comprises at least any one of a resistor and an inductor (Par. 130).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Manmoto et al., the impedance element comprises at least any one of a resistor and an inductor, as taught by Piel et al., for the purpose of reducing the reflected signal power.
Regarding claim 7, Piel et al. discloses a dielectric (692) that is disposed on the second conductor (950) (Fig. 9).
Regarding claim 18, Manmoto et al. discloses a matching part (17) that is disposed in the connection path (Pc1, Pc2, Fig. 1 below), the matching part (17) .
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manmoto et al. (JP 2003-31350).
Regarding claims 14-16, Manmoto et al. discloses substantially all features of the claimed invention as set forth above including the first conductor (12) and second conductor (13) are each formed in a flat plate and are disposed facing each other (Fig. 1) except the first conductor and second conductor are each formed in a meander, a spiral shape, and the second conductor is disposed on an inner side of the first conductor along a winding direction of the first conductor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Manmoto et al., the first conductor and second conductor are each formed in a meander, a spiral shape, and the second conductor is disposed on an inner side of the first conductor along a winding direction of the first conductor, for the purpose of suitable to the user application to configure the shape of the electrodes.
Allowable Subject Matter
Claims 6, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    478
    719
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761